EXAMINER’S AMENDMENT

Applicant’s amendment filed on 14 July 2022 is acknowledged and entered.  Following the amendment, claim 1 is amended.    
Currently, claims 1-24 are pending.

Withdrawal of Objections and Rejections:
The nonstatutory obviousness-type double patenting rejection of claims 1-6, 23 and 24 as being unpatentable over claims 2, 3, 5-7 and 10 of U.S. Patent No. 9,744,234 is withdrawn in view of the terminal disclaimer filed on 7/31/2022.
The provisional nonstatutory double patenting rejection of claims 1-6, 10-13 and 17-24 as being unpatentable over claims 1-3, 5-8 and 17-22 of copending Application No. 17/545,894 (reference application) is withdrawn in view of the terminal disclaimer filed on 7/31/2022.

Interview Summary 
See attached PTO-413.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 4/14/2022, 1/21/2022, 7/15/2022 and 5/21/2022 are acknowledged and have been considered.  A signed copy is attached hereto.

Rejoinder of Claims
Claims 1 and 2 are generic and allowable. The dependent claims 7-9 and 14-16, directed to non-elected species, have all the limitations of the allowable generic claims. Pursuant to the procedures set forth in MPEP §821.04(a), the species election requirements as set forth in the Office action mailed on 11/12/2021 are hereby withdrawn, and claims 7-9 and 14-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Goetz on 08 August 2022.
The application has been amended as follows: 
Claim 1: line 2, a space has been added after “-"; and a space has been added before “300 mg".  
Claim 3: line 1, “wherein the secukinumab dose is about 150 mg" has been replaced by -- wherein about 150 mg secukinumab is administered to the patient --.
Claim 6: line 2, a space has been added after “(NSAID)".  
Claim 10: line 1, “wherein the secukinumab dose is about 300 mg" has been replaced by -- wherein about 300 mg secukinumab is administered to the patient --.

Conclusion:
Claims 1-24 are allowed.


Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
8/8/22